DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “embodiments of the present disclosure” should be modified or removed.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In Para 0024, “model, width, length” should read -- model, width, and length --.
In Para 0029, “the first gear (i.e., the transmission part 2)” suggests that the transmission part is the same or an example of the first gear, however this appears inconsistent with the drawings and the remainder of the specification. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 3 and 5, 
In regards to claims 11 and 13, the claims recite analogous limitations to that of claims 3 and 5, respectively, and are therefore rejected on the same premise.  
In regards to claims 4 and 12, the claims are dependent upon claims 3 and 11, respectively, and therefore are rejected as dependent upon a rejected claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ke et al. (CN 108060693; hereinafter Ke; view annotated document for page and line numbers).
In regards to claim 1, Ke teaches of a device for detecting a rotary angle, the device being used for an excavator (Abstract) and comprising: 
a synchronous belt, arranged around a rotating shaft of a slewing mechanism of the excavator, a tooth- shaped surface the synchronous belt being away from a surface of the rotating shaft (Page 4 Para 5, Page 2 last paragraph Fig 2 Parts 10, 5, Fig 3 Parts 10 and 2; where for the belt and the gear to be connected the belt would be away from the rotating shaft, as seen in Fig 2); 

an angle detection part, in transmission connection to the transmission part (Fig 2 Part 3, Page 4 Para 2 and 5); and 
the supporting base, connected to a chassis of the excavator (Fig 2 Parts 7, 6, 5, 8, and 9, Page 4 Para 3).
In regards to claim 2, Ke teaches of the device according to claim 1, wherein the transmission part comprises a first gear, and the first gear is engaged with the tooth-shaped surface of the synchronous belt (Fig 2 and 3 Part 2, Page 4 Para 2).
In regards to claim 3, Ke teaches of the device according to claim 2, wherein a first rotating shaft is disposed on the supporting base, and the first gear and the angle detection part are respectively installed on both ends of the first rotating shaft (Fig 2, Parts 1, 2, and 3, Page 4 Para 2 and 3).
In regards to claim 4, Ke teaches of the device according to claim 3, wherein a fixing part is sleeved on the first rotating shaft, and the fixing part is located between the first gear and the angle detection part and fixedly connected to the supporting base (Fig 2 Parts 7, 6, 5, 8, and 9, Page 4 Para 3; wherein these components act as a fixing part and they are sleeved on the rotating shaft since they are located around the rotating shaft).
In regards to claim 6, 
In regards to claim 7, Ke teaches of the device according to claim 1, wherein the supporting base is detachably connecter to the chassis of the excavator, and the detachable connection comprises at least one of: bolted connection, magnetic connection or buckle connection (Fig 2 Parts 6 and 5, Page 4 Para 3).
In regards to claims 8, 10-12, and 14-15, the claims recite analogous limitations to that of claims 1-4 and 6-7, respectively, and are therefore rejected on the same premise.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Subrt (US 20150098786) 
In regards to claim 5, Ke teaches of the device according to claim 2. 
However, Ke does not teach that the transmission part further comprises a second gear, and the second gear is engaged with the first gear; and 
a second rotating shaft is disposed on the supporting base, and the second near and the angle detection part are respectively installed on both ends of the second rotating shaft.
Subrt, in the same field of endeavor, teaches of a transmission part further comprises a second gear, and the second gear is engaged with the first gear (Fig 2, Part 204, 206, Para 0017-0018); and 
a second rotating shaft is disposed on the supporting base, and the second near and the angle detection part are respectively installed on both ends of the second rotating shaft (Fig 2, Part 204, 206, 218, 210, 202, 208, Para 0017-0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device according to claim 2, as taught by Ke, to include a second rotating shaft is disposed on the supporting base, and the second near and the angle detection part are respectively installed on both ends of the second rotating shaft, as taught by Subrt, in order to allow for the position sensor to be protected from the environment and utilize gears to provide cheap and compact transmission of the angular rotation (Subrt Para 0022).  
In regards to claim 13, the claim recites analogous limitations to that as claim 5, and is therefore rejected on the same premise.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Zhang et al. (CN 108797669; hereinafter Zhang; view annotated document for page and line numbers). 
In regards to claim 9, Ke teaches of the excavator according to claim 8.  
However, Ke does not teach that the excavator is an autonomous excavator.
Zhang, in the same field of endeavor, teaches of an excavator is an autonomous excavator (Abstract, Page 7 Para 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the excavator, as taught by Ke, to include being an autonomous excavator, as taught by Zhang, in order to improve the mechanical working efficiency and quality of the excavator (Zhang Page 7 Para 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang (KR 20140124493) teaches of a rotation angle detection device for an excavator using a timing belt.   
Owada et al. (US 20120097460) teaches of a work vehicle with a gear system for determining a rotation angle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/3/2021